DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 16 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In claim 16, the recitation “the joint” appears to be requiring the joint of the human or animal that is being protected by the claimed device and method.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 16, the recitation “the joint” appears to be requiring the joint of the human or animal that is being protected by the claimed device and method.  Claim 16 also further seems to limit the flexibility of the joint with elements that are not actually required by the claims (“when the joint is covered”).  The claim is not described in a way as to reasonable convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Alternatively, Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, the recitation “the joint” appears to be requiring the joint of the human or animal that is being protected by the claimed device and method.  Claim 16 also further seems to limit the flexibility of the joint with elements that are not actually required by the claims (“when the joint is covered”).  Further, perhaps the recitation “the joint” is actually referring to a joint of the device that has not established antecedent basis.  It is not clear what is being claimed.  Claim 16’s scope can not be clearly discerned by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-15 and 20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 4068312 (Ledesma).
Regarding claim 1, ‘312 discloses: A modular protective system for a joint of a human or an animal comprising modular pads fitted to surround the joint (the device in figs 1-4 shows a padding/protective system for protecting a joint of a human/animal that is built of sections for easy construction as per the attached dictionary definition of the term ‘modular’), the modular pads comprising:
an elongated upper pad, for positioning above the joint, comprising an undersurface (member 12 which includes element 18 forms ‘elongated upper pad’, is positioned above a user’s knee and inherently, includes an undersurface);
an elongated lower pad, for positioning below the joint, separated from the elongated upper pad leaving a gap for the joint and comprising an undersurface (member 22 which includes element 26 forms ‘elongated upper pad’, is positioned above a user’s knee and inherently, includes an undersurface);
wherein the elongated upper pad and the elongated low pad are independently slidable (member 12 and member 12 can independently arcuately slide about pivot pin 36); and
a flexible and stretchable intermediate pad comprising (central member 34 shown as ‘flexible and stretchable’ in figs 1 and 2 does form an ‘intermediate pad’ comprised of the interconnected arcuate bars 32, figs. 1 and 2),
top cap portion (top portion of 34 does form a ‘top cap’, is on top of the joint and does overlap approximately half of the upper and lower pad members, 12 and 22 seen clearly in fig. 1), for positioning on top of the joint, overlapping approximately 
two side portions (shown in annotated figure below), each side portion configured to be positioned at opposite sides of the joint and comprising an undersurface, the side portions keeping the flexible and stretchable intermediate pad in contact with the elongated upper pad and the elongated lower pad (clearly shown in annotated fig. 1 below).

    PNG
    media_image1.png
    517
    487
    media_image1.png
    Greyscale


the first shell 12, the second shell 22 and the bars 32 are preferably made of a light but high strength material such as for example fiberglass. It is of course understood that the knee guard 10 can also be made out of metal, plastic covered metal, reinforced plastic, cloth covered metal or the like. However, the aforementioned fiberglass construction offers significant advantages for mass production technique, in lightness and in strength and rigidity. Further, fiberglass is sufficiently flexible so that the end portions 38 of the bars 32 can telescopically fit over one another while the central portions 34 of the bars 32 are located whereby they must abut one another when the knee is straightened (par. 12, detailed description).”
	The general dictionary definition of the term “plastic” as in attached dictionary definition includes: “specifically : any of numerous organic synthetic or processed materials that are mostly thermoplastic or thermosetting polymers of high molecular weight and that can be made into objects, films, or filaments (Merriam-Webster’s Dictionary, “plastic”).”
	Regarding claims 5 and 6, side portions are clearly shown in annotated figure with respect to claim 1 above, claimed ‘notches’ and ‘angles’ that converge toward the top cap portion 34 are shown in annotated figure below:

    PNG
    media_image2.png
    517
    487
    media_image2.png
    Greyscale

	Figure 2 of ‘312 further shows the spacing and the angles of the notches between the side portions diminishes when bent as required in claims 5 and 6. 

    PNG
    media_image3.png
    436
    590
    media_image3.png
    Greyscale

	Regarding claims 7 and 8, the device shown is ‘designed’ for a human which is also an animal.
	Regarding claims 9 and 10, as already stated above, central portion 34 does overlap, contact and/or cover upper and lower pads 12 and 22 and upper and lower pads can each pivot on pin 36 in an arcuate sliding motion independently of each other.
	Regarding claim 11, ‘312 states a fabric 40 encases the device and therefore the device can be considered to be a garment as claimed.
	Regarding claims 12, 13 and 14, the fabric covered device shown can function as a knee guard; is shown in a tubular configuration for covering a joint and is therefore also fitted for a human which is an animal.
.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4068312 (Ledesma).
The limitations cited above from ‘312 already disclose singular elongated upper pad 12, singular elongated lower pad 22, singular flexible/intermediate pad 34 and the system being designed to cover a knee joint of a human which is an animal.  
The only limitations not disclosed are that the pads are provided in plurality.
However, the MPEP section 2144.04 is clear and explicit:
C.Making Separable 
In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). 
D.Making Adjustable 
In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (Claims were directed to a handle for a fishing rod wherein the handle has a longitudinally adjustable finger hook, and the hand grip of the handle connects with the body portion by means of a universal joint. The court held that adjustability, where needed, is not a patentable advance, and because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious.). 

Duplication of Parts 
In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). 
Here, no ‘new and unexpected result’ is cited or produced by the use of multiple pads claimed, therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to duplicate the disclosed pads of ‘312 so as to produce a knee protection system with duplicate component for so items can be replaceable and adjustable as desired.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various joint protection devices are attached to establish the general state of the art.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H MUROMOTO JR/           Primary Examiner, Art Unit 3732